UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7681


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY A. PLEASANT, a/k/a Jeffrey A. Pleasants,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:00-cr-00071-REP-1; 3:14-cv-00259-REP)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se. Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffrey A. Pleasant seeks to appeal the district court’s

order    denying        his       Fed.      R.        Civ.     P.        60(b)     motion        for

reconsideration         of    the       district       court’s       2003        order       denying

relief on his 28 U.S.C. § 2255 (2012) motion.                              The order is not

appealable      unless        a     circuit          justice        or     judge       issues     a

certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability            will     not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief   on    the    merits,       a    prisoner          satisfies       this    standard      by

demonstrating        that     reasonable             jurists    would          find     that     the

district      court’s      assessment       of        the    constitutional            claims    is

debatable     or     wrong.         Slack    v.       McDaniel,          529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and    that        the    motion       states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Pleasant has not made the requisite showing.                                   Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                       We

dispense      with    oral        argument       because        the       facts        and     legal

                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                               DISMISSED




                                   3